Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-10, 12, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/20.
Information Disclosure Statement
IDS submitted 1/12/18, 8/27/19, and 11/24/20 have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-18, 20, 23, 24, 27, 29, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the determining of a first and second indexes indicative of a heart rate variability and determining a medical condition of the subject based on the first and second indexes.

This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements - the use of a control unit to perform the determining steps, and a sensor unit for providing pulse wave data. The control unit is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The sensor unit merely provides an insignificant pre-solution activity of supplying data for analysis. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a control unit to perform the determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Moreover, the sensor unit is considered to be insignificant extra-solution activity for obtaining pulse wave data, and is recited at a high level of generality such that it is considered to be well-understood, routine, or conventional. As such, the claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17, 18, and 20 recites a plurality of “respiratory rate intervals”. It is unclear what this phrase means, in particular, it is unclear what is meant by the interval of a rate. The specifications fail to provide any supporting definition for this phrase. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. The prior art will be revisited once the lack of clarity has been addressed and a proper interpretation can be made.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 23, 24, 27, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greifer (US 2015/0223760).
As to claim 16, Greifer teaches an apparatus for determining a medical condition of a human subject (Abstract), the apparatus comprising a control unit (signal processing unit - 18) 
As to claim 23, Greifer teaches determining a plurality of beat to beat intervals based on the puls wave data ([0025]) and determining the second index based on the plurality of beat-to-beat intervals ([0025-0038]).
As to claim 24, Greifer teaches determining a Poincare Plot Analysis based on the beat-to-beat intervals, the analysis being indicative of a time series fluctuation based on a respective relationship of a first beat-to-beat interval and a preceding beat-to-beat interval of the plurality of beat-to-beat intervals ([0044]). It is noted that a Poincare plot is used to quantify recurrence, self-similarity, or periodicity in a time series, thereby being indicative of the feature recited above. Greifer further teaches determining the index based on the PPA ([0041]).
As to claim 27, Greifer teaches the pulse wave data covers a period at least 2 minutes ([0009]) and the steps of determining the indexes is based on substantially all heart beats comprised in the data (no indication of removing only a subset of the monitored data).
As to claim 29, Greifer teaches determining whether the heart period is associated with one or more disruptions ([0020] - premature ventricular contractions), and modify the pulse wave data so that it is no more associated with the one or more disruptions ([0020] - pulse 
As to claim 30, Greifer teaches the disruptions comprise a premature beat ([0020] - premature ventricular contractions).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        3/9/21